Citation Nr: 1040790	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  05-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for 
service-connected lichen simplex chronicus with nummular eczema, 
currently diagnosed as tinea cruris and lichen simplex chronicus.

2.  Entitlement to a rating higher than 40 percent for service-
connected degenerative joint disease of the lumbosacral spine 
with intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1978 to June 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of whether the April 1999 rating decision 
contained clear and unmistakable error (CUE) in not 
establishing service connection for a skin disorder has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in February 2009 by the undersigned 
Veterans Law Judge.  A transcript is associated with the claims 
file.

In June 2009, the Board remanded these claims for additional 
development.  Unfortunately, the issue of entitlement to a rating 
higher than 40 percent for service-connected degenerative joint 
disease of the lumbosacral spine with intervertebral disc 
syndrome requires additional development and it is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's lichen simplex chronicus with nummular eczema, 
currently diagnosed as tinea cruris and lichen simplex chronicus, 
required constant or near-constant systemic therapy during the 
past 12-month period.


CONCLUSION OF LAW

The criteria for an initial rating of 60 percent, but no higher, 
for service-connected lichen simplex chronicus with nummular 
eczema, currently diagnosed as tinea cruris and lichen simplex 
chronicus, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.118, Diagnostic Codes 7806, 7813 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran 
and assist him with the development of evidence pursuant to the 
Veterans Claims Assistance Act (VCAA).  The Veteran's claim for 
an initial rating higher than 30 percent for service-connected 
lichen simplex chronicus with nummular eczema arises from his 
disagreement with the initial evaluation following the grant of 
service connection.  It has been held that once service 
connection is granted, the claim is substantiated and additional 
notice is not required.  Any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated service treatment 
records, post-service private medical records and VA outpatient 
records with the claims folder.  Additionally, the Veteran was 
afforded VA examinations pertinent to the issue on appeal.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
the claim.  

II.  Entitlement to an Initial Rating Higher than 30 
Percent for Service-Connected Lichen Simplex Chronicus 
with Nummular Eczema, Currently Diagnosed as Tinea Cruris 
and Lichen Simplex Chronicus

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board notes that the 
appeal for a higher evaluation arises from the initial rating 
decision that established service connection for the skin 
disability and assigned the initial disability evaluation.  
Therefore, the entire rating period is to be considered, 
including the possibility of staged ratings (i.e., separate 
ratings for separate periods of time) based on the facts found.  
See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The issue has been 
characterized accordingly.

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be referenced 
in detail.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
Therefore, the Board will discuss the evidence pertinent to the 
rating criteria and the current disability.

The Board notes that in October 2008, regulations pertaining to 
the evaluation of scars were amended effective October 23, 2008.  
It is further observed that the regulatory changes only apply to 
applications received by VA on or after October 23, 2008, or if 
the Veteran requests review under the clarified criteria.  See 73 
Fed. Reg. 54708 (Sept. 23, 2008).  The Board finds the 2008 
changes to be inapplicable in this appeal, as medical evidence 
demonstrates the Veteran does not have scars.  See May 2008 VA 
examination.

The Veteran is currently rated as 30 percent disabled for his 
skin disability under 38 C.F.R. § 4.118, Diagnostic Code 7806, 
effective December 2002.  A 30 percent rating is warranted when 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required for 
a total duration of six weeks or more, but not constantly, during 
the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  The Veteran seeks an increased rating.  

A 60 percent rating is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are requested 
during the past 12-month period.  Id.  

VA outpatient records indicate the Veteran sought treatment in 
December 2002 for chronic pruritis.  There were multiple, 
scattered lichenified, hyperpigmented plaques on his face and 
groin.  He was prescribed hydrocortisone ointment, Spectazole, 
Sarna, and Allegra.

In June 2003, after several other treatments, the Veteran 
returned complaining of incessant itching.  It was noted that he 
was to continue Sarna, Loratidine, and Atarax.  Several months 
later in September 2003, the Veteran was still very uncomfortable 
and itchy, and the Veteran was to start Singulair before starting 
on Neurotin. 

VA outpatient records for December 2003 indicate the Veteran was 
seen again for chronic pruritis.  He reported he was taking 
Claritin, Singulair, Hydroxyzine and that his itching had 
improved since taking Singulair.  He also used Pramoxine, 
Hydrocortisone ointment, and Ketoconazole creams.  Examination 
revealed a few, scattered hyperpigmented one to two centimeter 
plaques on the neck, abdomen, and extremities.  His scalp had 
light scale and there was minimal xerosis.  He was prescribed 
Loratidine, Atarax, and Singulair.

In October 2004, VA outpatient records indicate the Veteran was 
taking Lamisil tablets, Claritin, Singulair, and Hydroxyzine.  In 
February 2005, VA outpatient records indicate the Veteran was 
taking Lamisil tablets for itching and had recently taken 
Griseofulvin. 

The Veteran was afforded a VA examination in May 2008.  It was 
noted the skin disability did not involve any areas that were 
exposed to sun.  The Veteran reported constant itching, shedding, 
crusting, and he stated that he used Loprox gel.  The examiner 
reported no scars present.  There was crusting in the inguinal 
region but no ulceration, exfoliation, disfigurement, tissue 
loss, induration, inflexibility, hypopigmentation, 
hyperpigmentation, abnormal texture or limitation of motion.  The 
skin lesion was 0 percent in an exposed area and coverage 
relative to the body was less than 1 percent.  The diagnosis was 
changed to tinea cruris and lichen simplex chronicus.

A statement provided by the Veteran's private dermatologist in 
May 2008 indicated the Veteran has been treated since August 2003 
for recurrent tinea captitis and tinea corporis with oral and 
topical antifungal medications.  Similarly, private treatment 
records indicate numerous treatments for his skin disability.

Most recently, in February 2009, it was reported that the Veteran 
was taking Zyrtec for his itching.  See February 2009 VA 
outpatient note.

The Veteran testified during the February 2009 hearing that he 
experiences constant pain and discomfort from his skin 
disability.  The Board notes that the Veteran is competent to 
give evidence about what he experiences; for example, he is 
competent to discuss current pain and other experienced symptoms.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the 
Board finds the Veteran's statements to be credible.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  

As evidenced in treatment records, the Board finds that the 
Veteran has had constant or near-constant systemic therapy for 
his skin disability.  Although he has switched medications 
frequently, medical records indicate he has been on some type of 
systemic medication for his skin disability, in the form of an 
antihistamine and/or antifungal medication.  As such, a rating of 
60 percent is warranted.  This is the highest available rating 
under the Diagnostic Code 7806.

The Board has also considered whether any alternate Diagnostic 
Codes allow for a higher evaluation.  The Veteran is currently 
diagnosed as tinea cruris and lichen simplex chronicus.  
Diagnostic Code 7813 states that tinea cruris is to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 7800), 
scar (Diagnostic Code 7801 - 7805) or dermatitis (Diagnostic Code 
7806).  38 C.F.R. § 4.118, Diagnostic Code 7813.  However, 
medical records do not indicate the Veteran suffers from 
disfigurement of the head, face, or neck and he does not have 
scars as a result of his skin disability; therefore, the Board 
finds that the most appropriate rating criteria is Diagnostic 
Code 7806.

Extraschedular Evaluation

The VA Schedule of Disability Ratings will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's skin 
disability is inadequate.  A comparison of the level of severity 
and symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available schedular 
evaluations for the disabilities are inadequate (which they 
manifestly are not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his disability.  

Additionally, there is no evidence of marked interference with 
employment due to the disabilities.  There is nothing in the 
record that suggests that the Veteran's disability itself 
markedly affected his ability to perform his job.  

In short, there is nothing in the record to indicate that the 
disabilities on appeal cause impairment with employment over and 
above that which is contemplated in the assigned schedular 
ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A rating of 60 percent, but no higher, for the Veteran's service 
connected lichen simplex chronicus with nummular eczema, 
currently diagnosed as tinea cruris and lichen simplex chronicus, 
is granted, subject to the laws and regulations governing payment 
of monetary benefits.


REMAND

Inasmuch as the Board sincerely regrets another remand of this 
matter, the development directed by the Board in its last remand 
was not accomplished.  Where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The June 2009 Remand directed the RO to afford the Veteran a VA 
orthopedic and neurological examination.  The examiner was asked 
to specifically identify and describe any evidence of 
neurological abnormalities, radiculopathy, or any other nerve 
involvement due to his back disability.

The Veteran was afforded a VA examination in January 2010.  It 
was noted that the Veteran complained of numbness down the left 
leg and informed the examiner that he had nerve conduction 
studies done.  The examiner stated that he could not find the 
studies in the chart and upon examination, the Veteran could feel 
on all aspects of both legs and feet.  The examiner stated it was 
difficult to ascertain whether the left leg had less sensation 
than the right.  In conclusion, the examiner stated the Veteran 
had no evidence of neurological abnormalities, radiculopathy or 
nerve involvement due to his back condition.

The Board finds this examination to be inadequate.  No nerve 
conduction studies appear to have been reviewed or considered.  
Additionally, VA outpatient records indicate the Veteran has 
complained of leg foot numbness on several occasions and was 
diagnosed with peroneal nerve syndrome/entrapment, which was 
verified by an electromyography (EMG).  See May 2009 VA 
outpatient note.  Furthermore, during the October 2006 VA 
examination, the Veteran was diagnosed with intervertebral disc 
syndrome involving the sciatic nerve and involvement of 
additional lumbar nerve root L1-L3 of the femoral nerve.  Based 
on the January 2010 VA examiner's report, the examiner did not 
review these records.  Additionally, the Board notes that the 
Veteran is service-connected for degenerative joint disease of 
the lumbosacral spine with intervertebral disc syndrome.  The 
January 2010 VA examination does not include a diagnosis or 
discussion of the Veteran's symptoms of intervertebral disc 
syndrome.  A remand is necessary to afford the Veteran a new VA 
examination that includes nerve conduction studies, provides a 
clarified diagnosis and medical opinion.



	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an orthopedic and 
neurological evaluation to determine the 
severity of his service-connected back 
disability.  The examiner should identify 
and completely describe all current 
symptomatology and clarify the Veteran's 
diagnosis.  The Veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  

The examination report must include ranges 
of motion, with notations as to the degree 
of motion at which the Veteran experiences 
pain, if any.  The examiner should 
identify and completely describe any other 
current symptomatology.

Specifically ask the examiner to identify 
and describe any evidence of neurological 
abnormalities, radiculopathy, or any other 
nerve involvement due to the Veteran's 
back disability.  Each affected area must 
be identified and the symptoms must be 
described in detail.

Ask the examiner to discuss all findings 
in terms of the diagnostic codes, 
including the applicable neurological 
diagnostic codes.  The pertinent rating 
criteria must be provided to the examiner, 
and the findings reported must be 
sufficiently complete to allow for rating 
under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, including neurological 
studies and all clinical findings should 
be reported in detail.

The examiner is also asked to offer an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's 
peroneal nerve syndrome/entrapment is 
proximately due to or aggravated by his 
back disability.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

2.  The RO/AMC must ensure that all 
requested actions have been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After completion of the above, 
determine if the benefits sought should be 
granted.  

If the issue remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


